EXHIBIT 10.1
 
Bridge Loan Agreement


THIS BRIDGE LOAN AGREEMENT is dated as of October 7, 2013, by and between New
Energy Technologies, Inc., a corporation organized under the laws of the State
of Nevada (“Borrower”), and Kalen Capital Corporation, a corporation organized
under the laws of the Province of Alberta, Canada (“Creditor”).


W I T N E S S E T H:


WHEREAS, Borrower and Creditor have entered into a non-binding term sheet dated
September 18, 2013, pursuant to which the parties hereto have laid out certain
of the terms and conditions pursuant to which Creditor has agreed to make a loan
in the principal amount of THREE MILLION DOLLARS (US$3,000,000) (the “Loan
Amount”) to Borrower; and


WHEREAS, Creditor is willing to make such loan to Borrower on the terms and
subject to the conditions hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
DEFINITIONS


1.01.      Certain Definitions. In addition to other words and terms defined
elsewhere in this Agreement, as used herein the following words and terms shall
have the following meanings, respectively:


“Agreement” shall mean this Bridge Loan Agreement as the same may be amended,
modified or supplemented from time to time.


“Closing” shall mean the execution and delivery of the Loan Documents by
Borrower and Creditor and the delivery of the Loan Amount to the Company by the
Borrower.


“Closing Date” shall mean the date of the Closing.


“Event of Default” shall mean any of the events of default described in Section
6.01.


“Loan” shall mean the $3,000,000 loan to be made by Creditor to Borrower
pursuant to this Agreement.


“Loan Documents” shall mean, collectively, this Agreement, the Promissory Note,
the warrants and any and all other documents delivered by or on behalf of
Borrower in connection with the Loan, as the same may be amended, modified or
supplemented from time to time.


“Note” or “Promissory Note” shall mean Borrower’s $3,000,000 promissory note to
Creditor dated the date hereof and attached hereto as Exhibit A, as said Note
may be extended, renewed, refinanced, refunded, amended, modified or
supplemented from time to time, and any replacement or successor note.
 
 
1

--------------------------------------------------------------------------------

 


“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, department or instrumentality of either, or any
court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic.


“Potential Default” shall mean any condition, event, act or omission which, with
the giving of notice or passage of time or both, would constitute an Event of
Default as described in Article VI below.


1.02.      Construction of Agreement. Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular and
vice versa. References in this Agreement to “judgments” of Creditor include good
faith estimates by Creditor (in the case of quantitative judgments) and good
faith beliefs by Creditor (in the case of qualitative judgments). The words
“hereof,” “herein,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation hereof in any respect. Section and subsection references
are to this Agreement unless otherwise specified.


ARTICLE II
THE LOAN


2.01.      Agreement to Lend; Use of Proceeds. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, Creditor agrees to make a $3,000,000 loan to Borrower, such funds to be
disbursed to Borrower on the Closing Date. The proceeds of the Loan will be used
for general administrative purposes as Borrower sees fit.


2.02.      Note. The obligation of Borrower to repay the principal and interest
of the Loan shall be evidenced by the Note.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Creditor that:


3.01.       Authority and Authorization. Borrower has the power and authority to
execute and deliver this Agreement, to make the borrowing provided for herein,
to execute and deliver the Note in evidence of such borrowing, to execute and
deliver the other Loan Documents to which Borrower is a party and to perform its
obligations hereunder and under the Note and the other Loan Documents, and all
such action has been duly and validly authorized.


3.02.       Execution and Binding Effect. This Agreement, the Note and the other
Loan Documents to which Borrower is a party have been duly and validly executed
and delivered by Borrower and constitute legal, valid and binding obligations of
Borrower, enforceable in accordance with the terms hereof and thereof, subject
to the effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium, or other similar laws relating to or affecting the rights of
creditors generally.
 
 
2

--------------------------------------------------------------------------------

 


3.03.       Authorizations and Filings. To the extent any authorization,
consent, approval, license, exemption or other action by, and registration,
qualification, designation, declaration or filing with, any Official Body is or
will be necessary or advisable in connection with the execution and delivery of
this Agreement, the Note or the other Loan Documents, consummation of the
transactions herein or therein contemplated or performance of or compliance with
the terms and conditions hereof or thereof, Borrower shall be solely responsible
for the filing and payment thereof.


3.04.       Absence of Conflicts. Neither the execution and delivery of this
Agreement, the Note or the other Loan Documents nor consummation of the
transactions herein or therein contemplated nor performance of or compliance
with the terms and conditions hereof or thereof will (a) violate any law, (b)
conflict with or result in a breach of or a default under any agreement or
instrument to which Borrower is a party or by which either of them or any of
their properties (now owned or hereafter acquired) may be subject or bound or
(c) result in the creation or imposition of any lien, charge, security interest
or encumbrance upon any property (now owned or hereafter acquired) of Borrower.


3.05.       Financial Condition. Borrower has not applied for or consented to
the appointment of a receiver, trustee or liquidator of itself or any of its
property, admitted in writing its inability to pay its debts as they mature,
made a general assignment for the benefit of creditors, been adjudicated a
bankrupt or insolvent or filed a voluntary petition in bankruptcy, or a petition
or an answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
and no action has been taken by Borrower for the purpose of effecting any of the
foregoing. No order, judgment or decree has been entered by any court of
competent jurisdiction approving a petition seeking reorganization of Borrower
or all or a substantial part of the assets of Borrower, or appointing a
receiver, sequestrator, trustee or liquidator of it or any of its property.


3.06.       Defaults. No Event of Default and no Potential Default has occurred
and is continuing or exists.


3.07.       Litigation. There is no pending or (to Borrower’s knowledge)
threatened proceeding by or before any Official Body against or affecting
Borrower which if adversely decided would have a material adverse effect on the
business, operations or condition, financial or otherwise, of Borrower or on the
ability of Borrower to perform its obligations under the Loan Documents.


3.08.       Power to Carry On Business. Borrower has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as presently planned to be conducted.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CONDITIONS OF LENDING


The obligation of Creditor to consummate the Closing and to make the Loan is
subject to the satisfaction of the following conditions:


4.01.       Representations and Warranties. The representations and warranties
contained in Article III hereof and in the other Loan Documents shall be true on
and as of the Closing Date. No Event of Default and no Potential Default shall
have occurred and be continuing or shall exist or shall occur and exist after
the consummation of the Closing.


4.02.       Warrants. On or before the Closing Date Borrower shall issue to
Creditor such documentation as required to evidence Series I Stock Purchase
Warrants substantially in the form of Exhibit B hereto (the “Series I
Warrants”), to purchase up to 921,875 shares of the Borrower’s common stock at
an initial exercise price per share of $1.37, with a provision allowing Creditor
to exercise the Series I Warrants on a “cashless basis.”


4.03       Lock-Up Agreement. On or before the Closing Date Creditor shall enter
into a Lock-Up Agreement substantially in the form of Exhibit C hereto pursuant
to which Creditor shall agree not to sell any shares of Borrower’s common stock
owned by Creditor, including any shares issued to Creditor upon conversion of
the Loan or upon exercise of any warrants held by Creditor, whether issued
pursuant to this Agreement or otherwise, for a period of one (1) year from the
Closing Date.


4.04.      Miscellaneous. Borrower shall have furnished to Creditor such other
instruments, documents and opinions as Creditor shall reasonably require to
evidence and secure the Loan and to comply with this Agreement, the Promissory
Note and the requirements of regulatory authorities to which Borrower is
subject.


4.05.       Details, Proceedings and Documents. All legal details and
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory to Creditor and Creditor shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to Creditor, as Creditor may from time to time request.


ARTICLE V
AFFIRMATIVE COVENANTS


Borrower covenants to Creditor as follows:


5.01.       Notices. Promptly upon becoming aware thereof, Borrower shall give
Creditor notice of:


(a) any Event of Default or Potential Default, together with a written statement
setting forth the details thereof, and the action being taken by Borrower to
remedy the same; or


(b) the commencement, existence or threat of any proceeding by or before any
Official Body against or affecting Borrower which, if adversely decided, would
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower or on its ability to perform its obligations
under the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 


5.02.       Books and Records. Borrower shall maintain and keep proper records
and books of account in which full, true and correct entries shall be made of
all its dealings and business affairs.


5.03.       Conversion to Units of Borrower’s Equity Securities. Creditor may
elect, in its sole discretion, to convert all or any portion of the outstanding
principal amount of the Loan, and any or all accrued and unpaid interest thereon
into Units of Borrower equity securities (collectively, the “Units”), each Unit
consisting of: (a) one (1) share of common stock, par value $0.001; (b) one (1)
Series J Stock Purchase Warrants (the “Series J Warrants”), exercisable for one
(1) share of common stock, substantially in the form of Exhibit D hereto; and
(c) one (1) Series K Stock Purchase Warrants (the “Series K Warrants”),
exercisable for one (1) share of common stock, substantially in the form of
Exhibit E hereto.


The conversion price of each Unit will be the lesser of:


i. $1.37, with the exercise price of each Series J Warrant set at $1.47 and the
exercise price of each Series K Warrant set at $1.57; or


ii. a price equal to seventy percent (70%) of the 20 day average closing price
of Borrower’s common stock as quoted on the OTC Markets Group Inc. QB tier, or
such other national exchange or inter-dealer quotation system as the Borrower’s
shares may then be listed or quoted on, as of the last trading date prior to the
date of exercise, subject to a floor of $1.00. The exercise price of each Series
J Warrant will be equal to 107.3% of the Unit exercise price hereunder and the
exercise price of each Series K Warrant will be equal to 114.6% of the Unit
exercise price hereunder (all share prices will be rounded to the nearest cent).


The Series I Warrants, the Series J Warrants and the Series K Warrants will
include, among other things, a provision allowing Creditor to exercise said
warrants on a “cashless basis.”


5.04.       Right to Participate in Future Financings. Creditor shall have the
right, but not the obligation, so long as any part of the principal of the Loan
(or any accrued and unpaid interest thereon) remains outstanding to participate,
on the same terms and conditions as other investors, in any equity or debt
financings effected by Borrower; and, in any such financing in which the
Creditor may elect, in its sole discretion, to participate the Creditor may, at
its option, apply the then outstanding principal balance of the Loan (and
accrued and unpaid interest thereon) towards the purchase price of the
securities acquired by it in any such financing.


5.05.       Registration Rights Agreement. Borrower and Creditor shall enter
into a Registration Rights Agreement, substantially in the form of Exhibit F
hereto, pursuant to which Borrower shall undertake to register all of Creditor’s
shares of Borrower’s stock owned by Creditor as of the Closing, including all
shares issuable to Creditor upon conversion of the Loan and exercise of any
warrants issued pursuant to this Agreement or conversion of the Loan.
 
5.06.       Other Obligations. Borrower shall maintain all obligations of
Borrower in whatsoever manner incurred, including but not limited to obligations
for borrowed money or for services or goods purchased by Borrower, in a current
status.
 
 
5

--------------------------------------------------------------------------------

 


ARTICLE VI
DEFAULTS


6.01.       Events of Default. An Event of Default shall mean the occurrence or
existence of one or more of the events or conditions (whatever the reason for
such Event of Default and whether voluntary, involuntary or effected by
operation of law) described below which continues and persists for thirty (30)
days beyond the required date of notice of such Event of Default specified in
Section 5.01:


Failure to pay any required principal repayment on the Loan when due or failure
to pay any cash interest (if applicable) on the Loan within then (10) days of
the date upon which such interest is due;


i.  
Failure to pay, or any default in the payment of, any principal of or any
interest on any debt for money borrowed (other than the Loan, which is covered
by (i) above) of Borrower, which remains uncured for a period of thirty
(30)days.



ii.  
Any material breach of representations and warranties made by Borrower, which
remains uncured for a period of 30 days after notice by Creditor;



iii.  
Bankruptcy or insolvency of Borrower; and



iv.  
And final judgment, writ or warrant of attachment in an amount greater than
$100,000 filed against Borrower or its assets which remains unbonded, uninsured
or unstayed for one hundred twenty (120) days.



v.  
Failure to deliver the shares of the Company’s common stock within five (5) days
of the delivery of a Notice of Conversion.



6.02.           Consequences of an Event of Default. If an Event of Default
specified in Section 6.01 shall occur and continue after the expiration of
applicable notice and grace periods, if any, set forth therein, Creditor may, by
notice to Borrower, declare the unpaid principal amount of the Note and all
other amounts owing by Borrower hereunder or under the Note or the other Loan
Documents to be immediately due and payable without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived, and an
action therefor shall immediately accrue.


ARTICLE VII
MISCELLANEOUS


7.01.           Further Assurances. From time to time upon the request of
Creditor, Borrower shall promptly and duly execute, acknowledge and deliver any
and all such further instruments and documents as Creditor may reasonably deem
necessary or desirable to confirm this Agreement and the Note, to carry out the
purpose and intent hereof and thereof or to enable Creditor to enforce any of
its rights hereunder or thereunder.


7.02.           Amendments and Waivers. Creditor and Borrower may from time to
time enter into agreements amending, modifying or supplementing this Agreement
or the Note or any other Loan Document or changing the rights of Creditor or of
Borrower hereunder or thereunder, and Creditor may from time to time grant
waivers or consents to a departure from the due performance of the obligations
of Borrower hereunder or thereunder. Any such agreement, waiver or consent must
be in writing and shall be effective only to the extent specifically set forth
in such writing. In the case of any such waiver or consent relating to any
provision hereof any Event of Default or Potential Default so waived or
consented to shall be deemed to be cured and not continuing, but no such waiver
or consent shall extend to any other or subsequent Event of Default or Potential
Default or impair any right consequent thereto.
 
 
6

--------------------------------------------------------------------------------

 


7.03.       No Implied Waiver; Cumulative Remedies. No course of dealing and no
delay or failure of Creditor in exercising any right, power or privilege under
any of the Loan Documents shall affect any other exercise thereof or exercise of
any other right, power or privilege. The rights and remedies of Creditor under
this Agreement are cumulative and not exclusive of any rights or remedies which
Creditor would otherwise have under the other Loan Documents, at law or in
equity.


7.04.       Notices. Any notice or other communication required or permitted
hereunder shall be in writing and, unless delivery instructions are otherwise
expressly set forth above herein, either delivered personally (effective upon
delivery), by facsimile transmission (effective on the next day after
transmission), by recognized overnight delivery service (effective on the next
day after delivery to the service), or by registered or certified mail, postage
prepaid and return receipt requested (effective on the third Business Day after
the date of mailing), at the following addresses or facsimile transmission
numbers (or at such other address(es) or facsimile transmission number(s) for a
Party as shall be specified by like notice, effective day of transmission):


If to the Borrower, at:
New Energy Technologies, Inc.
9192 Red Branch Road
Suite 110
Columbia, Maryland 21045
Attention: President & CEO


If to Creditor, at:
Kalen Capital Corporation.
The Kalen Capital Building
7th Floor
688 West Hastings St.
Vancouver, BC V6B 1P1
Attention: President


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others. No change in any of such addresses shall be
effective insofar as notices under this Section 7.04 are concerned unless such
changed address shall have been given to such other party hereto as provided in
this Section 7.04. For purposes hereof, the term “Business Day” means any day
other than a Saturday, Sunday or any day on which banks in the State of New York
are authorized or required by federal law to be closed in New York, New York.


7.05.       No Third Party Rights. Except as contemplated by Section 7.08
hereof, nothing in this Agreement, whether express or implied, shall be
construed to give to any person other than the parties hereto any legal or
equitable right, remedy or claim under or in respect of this Agreement, which is
intended for the sole and exclusive benefit of the parties hereto.


7.06.       Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
 
7

--------------------------------------------------------------------------------

 


7.07.       Number and Gender. For purposes of this Agreement, the singular
shall be deemed to include the plural and the neuter shall be deemed to include
the masculine and feminine, and vice versa, as the context may require.


7.08.       Heirs, Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Creditor, Borrower and their respective heirs,
successors and assigns, except that Borrower may not assign or transfer any of
its rights hereunder without the prior written consent of Creditor. Except to
the extent otherwise required by the context of this Agreement, the term
“Creditor” where used in this Agreement shall mean and include any holder of the
Note originally issued to Creditor hereunder, and the holder of such Note shall
be bound by and have the benefits of this Agreement the same as if such holder
had been a signatory hereto.


7.09       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Agreement or amendment
for all purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.


7.10.       Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of New York located in County of
New York, and/or the United States District Court for the Southern District of
New York, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 7.04.




[SIGNATURE PAGE FOLLOWS]
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Bridge Loan Agreement as
of the date first written above.
 
Company
                  New Energy Technologies, Inc.    
 
              By:
/s/ John Conklin
   
 
  Name: John Conklin         Title: President and Chief Executive Officer      
                          Shareholder                   Kalen Capital
Corporation                     By: /s/ Harmel S. Rayat         Name: Harmel S.
Rayat         Title:  President        

 
 
9

--------------------------------------------------------------------------------